Title: From Thomas Jefferson to John Wayles Eppes, 21 March 1807
From: Jefferson, Thomas
To: Eppes, John Wayles


                        
                            Dear Sir
                            
                            Washington Mar. 21. 07.
                        
                        On reciept of your letter I sent Joseph into the country to enquire into the situation of the mare. he
                            reported that the people there thought she had a month to go; he thought less, because he observed her bag enlarged. mr
                            Randolph recovers strength remarkeably slow, & I am now in the 8th day of periodical head-ach which threatens to be
                            obstinate. I question if we get from here under a fortnight. for the mare to go with us then, & travel as we shall
                            travel would ensure the loss of the foal and endanger her. would it not  be better for you to send a servant here for her
                            immediately. he will have 60. miles further to come here than to Monticello, but it is 60. miles less for the mare to
                            travel than to go round by Monticello. I think this so obviously what you will prefer, that even if I get away before your
                            servant comes I shall not take the mare with me.—I write this under a fit of head-ach, so must conclude offering to mr
                            & mrs Eppes & family my affectionate respects, & to yourself unalterable esteem & attachment.
                        
                            Th: Jefferson
                            
                        
                    